Citation Nr: 1429644	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-13 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea.


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1978 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Roanoke, Virginia. 

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in that file reveals that certain documents, including VA medical records, are relevant to the issue on appeal and have been reviewed by the RO.  The Board notes that there are no documents in the paperless, electronic VBMS claims file relevant to the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran stated that he was prescribed medication for his blood pressure at the VA Medical Center in Hampton in 2007.  However, the claims file only contains VA treatment records from 2008.  Therefore, on remand, the AOJ should attempt to obtain the Veteran's outstanding VA treatment records.

The Board further notes that the Veteran was not afforded a VA examination to determine the etiology of his hypertension.  Therefore, he should be afforded an adequate VA examination as there is evidence of a current disability and in-service elevated blood pressure readings.  The Veteran asserts that he began blood pressure medication within a year of his discharge from service and that his hypertension is a side effect of his service-connected sleep apnea.

Accordingly, the case is REMANDED for the following action:

1. To the extent possible, all outstanding VA treatment records pertaining to any treatment the Veteran has received at the VA Medical Center in Hampton should be obtained and associated with the claims folder.  If any records are not available, make specific note of that fact in the claims file.   

2.  After any additional records are associated with the claims file, schedule a VA examination regarding the Veteran's hypertension.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant documents in the electronic claims file must be printed and made available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The Veteran has contended that his current hypertension began during his military service and that he began taking blood pressure medication within one year of his discharge from service.  He also stated that his hypertension is a side effect of his service-connected sleep apnea.  Notably, the Veteran had elevated blood pressure readings in July 2006.  That treatment record indicated that he would most likely be diagnosed with essential hypertension in the near future.

The examiner must provide the following opinions:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected sleep apnea caused or aggravated his hypertension?

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in or was otherwise caused by the Veteran's period of active military service?  The examiner should also comment whether the Veteran had hypertension within one year of his discharge from active military service and when the Veteran began taking Lisinopril for hypertension. 

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



